Name: 2000/582/EC: Decision No 176 of 24 June 1999 concerning the reimbursement by the competent institution in a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34(4) of Regulation (EEC) No 574/72 (96/249/EC)
 Type: Decision
 Subject Matter: international law;  European Union law;  financial institutions and credit;  labour market;  social protection;  executive power and public service
 Date Published: 2000-09-28

 Avis juridique important|32000D05822000/582/EC: Decision No 176 of 24 June 1999 concerning the reimbursement by the competent institution in a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34(4) of Regulation (EEC) No 574/72 (96/249/EC) Official Journal L 243 , 28/09/2000 P. 0042 - 0042Decision No 176of 24 June 1999concerning the reimbursement by the competent institution in a Member State of the costs incurred during a stay in another Member State by means of the procedure referred to in Article 34(4) of Regulation (EEC) No 574/72 (96/249/EC)(2000/582/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community(1), under which it is made responsible for dealing with all administrative questions arising from Regulation (EEC) No 1408/71 and Regulation (EEC) No 574/72,Having regard to Article 34(4) of Regulation (EEC) No 574/72,Whereas:(1) The task of initiating the procedure referred to in Article 34(4) of Regulation (EEC) No 574/72 falls to the competent institution.(2) This procedure represents an administrative simplification and promotes rapid reimbursement to the benefit of the insured person.(3) It is therefore expedient to increase the possibility of having recourse to this procedure and to increase the maximum limit as provided for in Decision No 161 of 15 February 1996 and consequently to replace this Decision.(4) Acting in accordance with Article 80(3) of Regulation (EEC) No 1408/71,HAS DECIDED AS FOLLOWS:1. The provisions of Article 34(4) of Regulation (EEC) No 574/72 shall apply only where the total amount of the costs incurred during the temporary stay is less than or equal to the amount fixed by each Member State up to a maximum of EUR 1000.2. For the purpose of applying the provisions referred to in point 1, the amount of the costs incurred shall be converted, where necessary, at the rate applicable during the month in which the reimbursement is made.3. This Decision, which replaces Decision No 161, shall enter into force on the first day of the month following its publication in the Official Journal of the European Communities.The Chairman of the Administrative CommissionArno Bokeloh(1) OJ L 149, 5.7.1971, p. 2.